 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   DAVOOD KHADEMI,                                   No. 2:19-cv-1603 AC P
11                      Petitioner,
12          v.                                         ORDER
13   PLACER COUNTY SUPERIOR COURT,
14                      Respondent.
15

16          Petitioner, a pretrial detainee proceeding pro se, has filed objections to the court’s order

17   directing him to file an application to proceed in forma pauperis or pay the filing fee. ECF No. 4.

18   He argues that the court incorrectly identified his petition as one brought pursuant to 28 U.S.C.

19   § 2241 instead of 28 U.S.C. § 2254. Id. at 1-2. He further claims that he is not required to file an

20   application to proceed in forma pauperis because this court has granted in forma pauperis status in

21   four other cases. Id. at 2. Petitioner is mistaken on both counts.

22          Only those “in custody pursuant to the judgment of a State court” may bring an action

23   under § 2254. 28 U.S.C. § 2254(a) (emphasis added). Since petitioner is a pretrial detainee, he

24   has not been convicted and thus is not in custody pursuant to a state court judgment. His petition

25   must therefore be brought pursuant to § 2241. As to the other matter, the fact that petitioner has

26   been found eligible to proceed in forma pauperis in other cases before this court is immaterial.

27   Petitioner must submit an application in this case or it will be recommended that this action be

28   dismissed.
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s objections (ECF No. 4) are
 2   overruled and within thirty days of the date of this order petitioner must submit an application to
 3   proceed in forma pauperis. Failure to comply with this order will result in a recommendation that
 4   this action be dismissed.
 5   DATED: September 6, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
